THIRD AMENDMENT TO AGREEMENT FOR PURCHASE
AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS

THIS THIRDAMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND
ESCROW INSTRUCTIONS (this “Amendment”) is made as of January 18, 2006, among
TREIT-RENO TRADEMARK, LLC, a Nevada limited liability company (“TREIT-Reno”),
NNN RENO TRADEMARK 1, LLC, a Nevada limited liability company (“RT1”), NNN RENO
TRADEMARK 2, LLC, a Nevada limited liability company (“RT2”), NNN RENO TRADEMARK
3, LLC, a Nevada limited liability company (“RT3”), NNN RENO TRADEMARK 4, LLC, a
Nevada limited liability company (“RT4”), NNN RENO TRADEMARK 5, LLC, a Nevada
limited liability company (“RT5”), NNN RENO TRADEMARK 6, LLC, a Nevada limited
liability company (“RT6”), NNN RENO TRADEMARK 7, LLC, a Nevada limited liability
company (“RT7”), NNN RENO TRADEMARK 8, LLC, a Nevada limited liability company
(“RT8”), NNN RENO TRADEMARK 9, LLC, a Nevada limited liability company (“RT9”
and together with TREIT-Reno, RT1, RT2, RT3, RT4, RT5, RT6, RT7 and RT8,
collectively, the “Sellers”) and Skyline-Trademark, LLC, a Delaware limited
liability company (the “Buyer”).

RECITALS

Sellers and Buyer entered into that certain Agreement for Purchase and Sale of
Real Property and Escrow Instructions dated August 18, 2005, as amended (the
“Contract”) with respect to certain property located at 795 Trademark Drive,
Reno, Nevada as more particularly described in the Contract.

Sellers and Buyer desire to amend the Contract to reduce the purchase price.

AGREEMENT

FOR and in consideration of the premises and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties agree that the purchase price is reduced by $325,000.

This Amendment may be executed in multiple counterparts, each of which shall be
an original and all of which together shall constitute but one and the same
instrument.

Except as modified hereby, the parties ratify and affirm the Contract and
acknowledge that the Contract is in full force and effect.

WITNESS the following signatures:

1

SELLERS:

TREIT, Reno Trademark, LLC

a Nevada limited liability company

         
By:
  Triple Net Properties, LLC,  

 
            a Virginia limited liability company,

 
       
 
  its Manager  

 
       
 
  By:   /s/ ANTHONY W. THOMPSON
 
       
 
  Its:   Anthony W. Thompson
CEO
 
       

2

NNN Reno Trademark 1, LLC,

a Nevada limited liability company

         
By:
  Triple Net Properties, LLC,  

 
            a Virginia limited liability company,

 
       
 
  its Vice President  

 
       
 
  By:   /s/ ANTHONY W. THOMPSON
 
       
 
  Its:   Anthony W. Thompson
CEO
 
       

3

NNN Reno Trademark 2, LLC,

a Nevada limited liability company

         
By:
  Triple Net Properties, LLC,  

 
            a Virginia limited liability company,

 
       
 
  its Vice President  

 
       
 
  By:   /s/ ANTHONY W. THOMPSON
 
       
 
  Its:   Anthony W. Thompson
CEO
 
       

4

NNN Reno Trademark 3, LLC,

a Nevada limited liability company

         
By:
  Comet Realty Corp.,
a New York corporation,
its Sole member  



 
       
 
  By:   Triple Net Properties, LLC,
a Virginia limited liability company,
its Vice President

By:/s/ ANTHONY W. THOMPSON

5

                    Anthony W. Thompson     Its:     CEO

NNN Reno Trademark 4, LLC,

a Nevada limited liability company

By: El Cerrito Mill & Lumber Co.,

a California corporation, By: Jack Freethy, VP & CEO and By: Marylee Kollehner,
Secretary

     
By:
  Triple Net Properties, LLC,
a Virginia limited liability company,
its Vice President

By:/s/ ANTHONY W. THOMPSON

6

                Anthony W. Thompson     Its:     CEO

NNN Reno Trademark 5, LLC,

a Nevada limited liability company

         
By:
  Triple Net Properties, LLC,  

 
            a Virginia limited liability company,

 
       
 
  its Vice President  

 
       
 
  By:   /s/ ANTHONY W. THOMPSON
 
       
 
  Its:   Anthony W. Thompson
CEO
 
       

7

NNN Reno Trademark 6, LLC,

a Nevada limited liability company

          By:   The Norma A. Tyler Trust dated 6/17/94,

 
       
 
  its Sole member  

 
       
 
  By:   Triple Net Properties, LLC,
a Virginia limited liability company,
its Vice President

By:/s/ ANTHONY W. THOMPSON

8

                    Anthony W. Thompson     Its:     CEO

NNN Reno Trademark 7, LLC,

a Nevada limited liability company

         
By:
  Triple Net Properties, LLC,  

 
            a Virginia limited liability company,

 
       
 
  its Vice President  

 
       
 
  By:   /s/ ANTHONY W. THOMPSON
 
       
 
  Its:   Anthony W. Thompson
CEO
 
       

9

NNN Reno Trademark 8, LLC,

a Nevada limited liability company

         
By:
  Triple Net Properties, LLC,  

 
            a Virginia limited liability company,

 
       
 
  its Vice President  

 
       
 
  By:   /s/ ANTHONY W. THOMPSON
 
       
 
  Its:   Anthony W. Thompson
CEO
 
       

10

NNN Reno Trademark 9, LLC,

a Nevada limited liability company

                 
 
      By:   Triple Net Properties, LLC,  

 
                            a Virginia limited liability company,

 
               
 
          its Vice President  

 
               
 
          By:   /s/ ANTHONY W. THOMPSON
 
               
 
          Its:   Anthony W. Thompson
CEO
 
               

11

                 
 
                BUYER:   Skyline-Trademark, LLC,
       
 
                    a Delaware limited liability company
       
 
               
 
  By:   Skyline, LP,  
 

 
                        a limited partnership, its manager
   
 
               
 
      By:   RK Skyline Mgr., LLC,
a limited liability company,
its general partner  



 
               
 
          By:   /s/ RICK KATZENBACH
 
               

                      Name:     Rick Katzenbach     Its:     Manager/Member

#735089 v1 021255.04137

12